Citation Nr: 0827727	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for coccidioidomycosis (also known as Valley Fever).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 2000 to November 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, granting a disability evaluation of 50 percent.  


FINDING OF FACT

The veteran's coccidioidomycosis requires suppressive therapy 
and is manifested by minimal symptoms such as intermittent 
fever, occasional night sweats, and temporary weight loss; it 
is not manifested by massive hemoptysis or other persistent 
symptoms.  


CONCLUSION OF LAW


The criteria for a rating in excess of 50 percent for the 
service-connected coccidioidomycosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.124, Diagnostic Code 6835 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claim for a disability rating in excess of 50 
percent for service-connected coccidioidomycosis arises from 
his continued disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private medical records, his service 
medical records, and in June 2005 and May 2006, the veteran 
was afforded formal VA examinations. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Coccidioidomycosis is rated under Diagnostic Code 6837 as a 
mycotic lung disease.  All mycotic lung diseases are rated as 
follows:  
        A 100 percent disability evaluation is warranted for 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis.  
        A 50 percent disability evaluation is warranted for 
chronic pulmonary mycosis requiring suppressive therapy with 
no more than minimal symptoms such as occasional minor 
hemoptysis or productive cough.  
        A 30 percent disability evaluation is warranted for 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough.  38 C.F.R. 
§ 4.97.  

Facts and Analysis 

The veteran was diagnosed with coccidioidomycosis in November 
2003.  Coccidioidomycosis is a respiratory infection caused 
by the inhalation of fungal spores.  Dorland's Illustrated 
Medical Dictionary 384 (31st ed. 2007).  In the veteran's 
case, his infection progressed into his lower back as well.  
The veteran then underwent two surgeries of the spine; one to 
remove the contaminated tissue and another to insert metal 
rods to fuse the spine.  The spine residuals are separately 
rated and not at issue here.  

VA received the veteran's claim of service connection for 
coccidioidomycosis in November 2004.  Subsequently, in August 
2005, the veteran was granted service connection and assigned 
a disability evaluation of 30 percent.  The veteran filed a 
claim for an increased rating, which was granted in June 
2006, and the veteran's disability evaluation was increased 
to 50 percent.  The veteran again filed a claim for an 
increased rating, seeking the next-higher disability rating 
of 100 percent.  However, upon review of the evidence of 
record, a disability rating in excess of 50 percent is not 
warranted at anytime since the veteran filed his claim.  

Since November 2003, the veteran has been taking medication 
to suppress his coccidioidomycosis.  According to the 
veteran's May 2006 VA examination, the veteran was taking 
Diflucan to suppress his symptoms, and would have to continue 
taking this medication for several more years.  An October 
2006 private medical report notes that the veteran is taking 
Itraconazole, rather than Diflucan.  

August 2005, November 2005, July 2006, and March 2006 private 
medical reports note that the veteran suffers from occasional 
night sweats.  The March 2006 medical report notes that the 
veteran experiences night sweats approximately 1 to 2 times 
per month.  A May 2006 VA examination also notes the presence 
of night sweats, occurring once a month and lasting for two 
nights.  However, according to an October 2006 private 
medical report, the veteran was now suffering from a dry 
cough without night sweats. 

The veteran is also known to experience fevers on occasion.  
According to a September 2005 private medical note, the 
veteran has nocturnal fevers up to 101 degrees, but most 
typically between 99 and 100 degrees.  A November 2005 
private medical report also notes that the veteran 
experiences fevers up to 101 degrees "intermittently."  
According to the veteran's May 2006 VA examination, however, 
the veteran does not run any fever.  Likewise, an October 
2006 private medical report noted that the veteran was not 
running a fever.  

The May 2006 VA examination also notes that the veteran 
weighed 130 pounds at the time of examination.  According to 
the VA examiner, the veteran weighed 143 pounds prior to his 
coccidioidomycosis.  A July 2006 private medical report notes 
that the veteran's weight had increased to 135 pounds.  An 
October 2006 private medical report notes that the veteran's 
weight was now stable, but there is no notation of the 
veteran's actual weight as of this time.  

Finally, the veteran has not been found to have any 
hemoptysis.  In fact, according to the May 2006 VA 
examination, the veteran has no difficulty with cough or 
chest pain.  An October 2006 private medical report does note 
that the veteran complained of 2 episodes of bilateral upper 
chest pain, but the examiner noted that it was accompanied by 
a dry cough, and hemoptysis was not noted.  

The veteran is currently rated as 50 percent disabled 
according to Diagnostic Code 6835.  The next-higher 
disability rating of 100 percent requires chronic pulmonary 
mycosis with persistent fever, weight loss, night sweats, or 
massive hemoptysis.  Based on the above evidence, the Board 
finds that the veteran's symptomatology is more closely 
reflected by a disability rating of 50 percent rather than 
100 percent.  

The veteran's fever has been described as "intermittent" 
and the evidence indicates that the veteran experiences night 
sweats on average one to two times per month.  Further, while 
the veteran's weight did temporarily drop by approximately 15 
pounds, his weight has since increased and is now found to be 
stable.  Finally, there is no indication from the medical 
evidence of record that the veteran has experienced a single 
episode of hemoptysis.  

The above evidence simply does not warrant a 100 percent 
disability rating.  Diagnostic Code 6835 uses the terms 
"persistent" and "massive" in the criteria for a 100 
percent disability rating.  The criteria for a 50 percent 
disability rating, on the other hand, refer to "minimal" 
and "occasional" symptoms.  The veteran's occasional and 
episodic respiratory symptoms, such as fever and night 
sweats, do not approximate the disability picture envisioned 
for a 100 percent disability rating under Diagnostic Code 
6835.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability rating in excess of 50 percent for service-
connected coccidioidomycosis must be denied.  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected coccidioidomycosis is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


